Title: X. Secretary of State to William Short, 19 March 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Mar. 19. 1791.

Your letter of Nov. 6. No. 46 by Mr. Osmont came to hand yesterday and I have just time before the departure of Mr. Terrasson the bearer of my letter of the 15th. inst. and dispatches accompanying it, to acknowlege the receipt, and inform you that it has been laid before the President. On consideration of the circumstance  stated in the 2d. page of your letter, he is of opinion that it is expedient to press at this moment our difference with Spain to a settlement. You are therefore desired, instead of confining your application for the interference of the court of France to the simple case of Ste. Marie, mentioned in my letter of the 15th. to ask it on the broad bottom of general necessity that our right of navigating the Miss[issip]i be at length ceded by the court of Madrid, and be ceded in such form as to render the exercise of it efficacious and free from chicane. This cannot be without an entrepot in some convenient port of the river where the river and sea craft may meet and exchange loads without any controul from the laws of the Spanish government. This subject was so fully developed to you in my letter of that I shall at present only refer to that. We wish you to communicate this matter fully to the M. de la Fayette, to ask his influence and assistance, assuring him that a settlement of this matter is become indispensable to us, any further delay exposing our peace both at home and abroad to accidents the result of which are incalculable and must no longer be hazarded. His friendly interposition on this occasion, as well as that of his nation will be most sensibly felt by us. To his discretion therefore and yours we confide this matter, trusting that you will so conduct it as to obtain our right in an efficacious form, and at the same time to preserve to us the friendship of France and Spain the latter of which we value much, and the former infinitely. Mr. Carmichael is instructed to press this matter at Madrid, yet if the Marquis and yourself think it could be better effected at Paris with the count de Nuñnez it is left to you to endeavor to draw it there. Indeed we believe it would be more likely to be settled there than at Madrid, or here. Observe always that to accept the navigation of the river without an entrepot would be perfectly useless, and that an entrepot, if trammeled, would be a certain instrument for bringing on war instead of preventing it.—I am with sincere and great esteem Dear Sir &c.

Th: Jefferson

